1

2
                                                        JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTONIO MENDOZA,                   Case No. EDCV 19-0106 JLS (SS)

12                    Petitioner,

13        v.                                      JUDGMENT

14   FRANCISCO J. QUINTANA, Warden,

15                    Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed without prejudice.

22

23   DATED:    August 16, 2019

24                                       JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
